DETAILED ACTION
Status of Claims
	This action is in response to the application No. 16/485423 filed on 8/12/2019.  Claims 1-21 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et el. US 2019/0120948 (“Yang”).

As to claim 1
acquiring raw sensor data from a first sensor and a second sensor mounted on the ADV, the raw sensor data describing a target object in a surrounding environment of the ADV (see at least Fig 4, element 410; ¶75-76; obtain track sample comprising a lidar scan captured at a lidar timestamp, a camera image at a camera timestamp, and consecutive pose including of the duration of the track sample…); 
generating an accuracy map based on the raw sensor data and timestamps extracted from the raw sensor data (see at least ¶84-88; calculates alignment scores for lidar projections based on identifiable features…); 
generating a first bounding box and a second bounding box around the target object using the raw sensor data (see at least Fig 6, ¶84-88; the perception module 210 identifies the same informative feature from the lidar projection in the image…); and 
performing an analysis of the first and second bounding boxes and the accuracy map using a predetermined algorithm in view of one or more pre-configured sensor settings to determine whether the first sensor and the second sensor are synchronized with each other (see at least Fig 6; ¶89-92; the perception module 210 selects a time delta with the highest alignment score…).

As to claim 2, Yang discloses wherein the first sensor is a camera and the second sensor is a light detection and ranging (LiDAR) device (see at least Fig 4, element 410; ¶75-76; obtain track sample comprising a lidar scan captured at a lidar timestamp, a camera image at a camera timestamp, and consecutive pose including of the duration of the track sample…).

claim 3, Yang discloses wherein the one or more pre-configured sensor settings include a scan direction for the camera and a scan direction for the LiDAR device (see at least Fig 8A; ¶97; placement configuration of the lidar and the camera for the second method…).

As to claim 4, Yang discloses wherein performing the analysis further comprises: determining whether a first piece of raw sensor data from the camera and a second piece of raw sensor data from the LiDAR device align with each other at a pre-determined synchronization point in view of their respective acquisition timestamps (see at least Fig 6, point at which the LIDAR and camera sensor readings align).

As to claim 5, Yang discloses wherein the synchronization point is determined based on a type of the target object (see at least Fig 6; Fig 8A; related; retroreflective surfaces).

As to claim 6, Yang discloses wherein the first bounding box is a 2-D bounding box generated based on a first piece of sensor data from the camera, and wherein the second bounding box is a 3-D bounding box generated based on a second piece of sensor data from the LiDAR device (see at least Fig 6; ¶84-88; the perception module 210 identifies the same informative feature from the lidar projection in the image…).

As to claim 7, Yang discloses wherein performing the analysis further comprises: determining whether the first bounding box and the second bounding box match each other (see at least Fig 6; ¶84-92; the perception module 210 selects a time delta with the highest alignment score…).

claim 8, Yang discloses a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations, the operations comprising: 
acquiring raw sensor data from a first sensor and a second sensor mounted on an ADV, the raw sensor data describing a target object in a surrounding environment of the ADV (see at least Fig 4, element 410; ¶75-76; obtain track sample comprising a lidar scan captured at a lidar timestamp, a camera image at a camera timestamp, and consecutive pose including of the duration of the track sample…);
generating an accuracy map based on the raw sensor data in view of timestamps extracted from the raw sensor data (see at least ¶84-88; calculates alignment scores for lidar projections based on identifiable features…); 
4generating a first bounding box and a second bounding box around the target object using the raw sensor data (see at least Fig 6, ¶84-88; the perception module 210 identifies the same informative feature from the lidar projection in the image…); and 
performing an analysis of the first and second bounding boxes and the accuracy map using a predetermined algorithm in view of one or more pre-configured sensor settings to determine whether the first sensor and the second sensor are synchronized with each other (see at least Fig 6; ¶89-92; the perception module 210 selects a time delta with the highest alignment score…).

As to claim 9, Yang discloses wherein the first sensor is a camera and the second sensor is a light detection and ranging (LiDAR) device (see at least Fig 4, element 410; ¶75-76; obtain track sample comprising a lidar scan captured at a lidar timestamp, a camera image at a camera timestamp, and consecutive pose including of the duration of the track sample…).
claim 10, Yang discloses wherein the one or more pre-configured sensor settings include a scan direction for the camera and a scan direction for the LiDAR device (see at least Fig 8A; ¶97; placement configuration of the lidar and the camera for the second method…).

As to claim 11, Yang discloses wherein performing the analysis further comprises: determining whether a first piece of raw sensor data from the camera and a second piece of raw sensor data from the LiDAR device align with each other at a pre-determined synchronization point in view of their respective acquisition timestamps (see at least Fig 6, point at which the LIDAR and camera sensor readings align).

As to claim 12, Yang discloses wherein the synchronization point is determined based on a type of the target object (see at least Fig 6; Fig 8A; related; retroreflective surfaces).

As to claim 13, Yang discloses wherein the first bounding box is a 2-D bounding box generated based on a first piece of sensor data 5from the camera, and wherein the second bounding box is a 3-D bounding box generated based on a second piece of sensor data from the LiDAR device (see at least Fig 6; ¶84-88; the perception module 210 identifies the same informative feature from the lidar projection in the image…).

As to claim 14, Yang discloses wherein performing the analysis further comprises: determining whether the first bounding box and the second bounding box match each other (see at least Fig 6; ¶84-92; the perception module 210 selects a time delta with the highest alignment score…).

claim 15, Yang discloses a data processing system, comprising: a processor; and a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations, the operations including: 
acquiring raw sensor data from a first sensor and a second sensor mounted on an ADV, the raw sensor data describing a target object in a surrounding environment of the ADV (see at least Fig 4, element 410; ¶75-76; obtain track sample comprising a lidar scan captured at a lidar timestamp, a camera image at a camera timestamp, and consecutive pose including of the duration of the track sample…);
generating an accuracy map based on the raw sensor data in view of timestamps extracted from the raw sensor data (see at least ¶84-88; calculates alignment scores for lidar projections based on identifiable features…); 
generating a first bounding box and a second bounding box around the target object using the raw sensor data (see at least Fig 6, ¶84-88; the perception module 210 identifies the same informative feature from the lidar projection in the image…); and
performing an analysis of the first and second bounding boxes and the accuracy map using a predetermined algorithm in view of one or more pre-configured sensor settings to determine whether the first sensor and the second sensor are synchronized with each other (see at least Fig 6; ¶89-92; the perception module 210 selects a time delta with the highest alignment score…).

As to claim 16, Yang discloses wherein the first sensor is a camera and the second sensor is a light detection and ranging (LiDAR) device (see at least Fig 4, element 410; ¶75-76; obtain track sample comprising a lidar scan captured at a lidar timestamp, a camera image at a camera timestamp, and consecutive pose including of the duration of the track sample…).

As to claim 17, Yang discloses wherein the one or more pre-configured sensor settings include a scan direction for the camera and a scan direction for the LiDAR device (see at least Fig 8A; ¶97; placement configuration of the lidar and the camera for the second method…).

As to claim 18, Yang discloses wherein performing the analysis further comprises: determining whether a first piece of raw sensor data from the camera and a second piece of raw sensor data from the LiDAR device align with each other at a pre-determined synchronization point in view of their respective acquisition timestamps (see at least Fig 6, point at which the LIDAR and camera sensor readings align).

As to claim 19, Yang discloses wherein the synchronization point is determined based on a type of the target object (see at least Fig 6; Fig 8A; related; retroreflective surfaces).

As to claim 20, Yang discloses wherein the first bounding box is a 2-D bounding box generated based on a first piece of sensor data from the camera, and wherein the second bounding box is a 3-D bounding box generated based on a second piece of sensor data from the LiDAR device (see at least Fig 6; ¶84-88; the perception module 210 identifies the same informative feature from the lidar projection in the image…).

As to claim 21, Yang discloses wherein performing the analysis further comprises: determining whether the first bounding box and the second bounding box match each other (see at least Fig 6; ¶84-92; the perception module 210 selects a time delta with the highest alignment score…).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P INGRAM whose telephone number is (571)272-7864.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-151.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thomas Ingram/               Primary Examiner, Art Unit 3668